             IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION

BRODY WHITAKER,

      Plaintiff,

v.                                          Case No. 4:17cv586-MW/CAS

CAPT. ANTHONY DAVIS
and
D. JONES,

     Defendants.
___________________________/

                    ORDER ACCEPTING AND ADOPTING
                     REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 41. Upon consideration, no objections having

been filed by the parties,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted as this Court’s

opinion. The Clerk shall enter judgment stating, “The Amended Motion to

Dismiss, ECF No. 31, is GRANTED. Plaintiff’s amended complaint, ECF No. 11,

is DISMISSED for failure to exhaust administrative remedies and for failure to

state a claim upon which relief may be granted pursuant to 28 U.S.C. § 1915(e)(2).



                                        1
The Clerk is directed to note on the docket that this case is dismissed pursuant to

28 U.S.C. § 1915(e)(2)(B)(ii).” The Clerk shall close the file.

     SO ORDERED on August 1, 2019.


                                      s/ MARK E. WALKER
                                      Chief United States District Judge




                                         2
